                          Case 18-12684-LSS            Doc 141        Filed 01/09/19       Page 1 of 14



                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE

             In re                                                    §    Chapter 11
                                                                      §
             FAIRWAY ENERGY, LP, et al.,1                             §    Case No. 18-12684 (LSS)
                                                                      §
                               Debtors.                               §    (Jointly Administered)
                                                                      §
                                                                      §    Ref. Docket No. 64

             ORDER (A) AUTHORIZING AND APPROVING BIDDING PROCEDURES IN
           CONNECTION WITH THE SALE OF SUBSTANTIALLY ALL OF THE DEBTORS’
           ASSETS, (B) APPROVING PROCEDURES FOR DETERMINING CURE AMOUNTS
          FOR EXECUTORY CONTRACTS AND UNEXPIRED LEASES, (C) APPROVING THE
             FORM AND MANNER OF NOTICES IN CONNECTION WITH THE SALE OF
          SUBSTANTIALLY ALL OF THE DEBTORS’ ASSETS AND THE ASSUMPTION AND
            ASSIGNMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES IN
           CONNECTION THEREWITH, (D) SCHEDULING A HEARING ON APPROVAL OF
              THE PROPOSED SALE OF THE DEBTORS’ ASSETS, AND (E) GRANTING
                                    RELATED RELIEF

                     The Court having considered the Debtors’ Motion for Entry of Orders:                           (I) (A)

         Authorizing and Approving Bidding Procedures in Connection with the Sale of Substantially All

         of the Debtors’ Assets, (B) Approving Procedures for Determining Cure Amounts for Executory

         Contracts and Unexpired Leases, (C) Approving the Form and Manner of Notices in Connection

         with the Sale of Substantially All of the Debtors’ Assets and the Assumption and Assignment of

         Executory Contracts and Unexpired Leases In Connection Therewith, (D) Scheduling a Hearing

         on Approval of the Proposed Sale of the Debtors’ Assets, and (E) Granting Related Relief; and

         (II) (A) Approving the Sale of Substantially All of the Debtors’ Assets Free and Clear of All

         Liens, Claims, Encumbrances, and Other Interests, (B) Authorizing and Approving the Debtors’

         Assumption and Assignment of Executory Contracts and Unexpired Leases in Connection



         1
           The Debtors in these Chapter 11 cases, along with the last four digits of each Debtors’ federal tax identification
         number, include: Fairway Energy, LP (4200); Fairway Energy Partners, LLC (7914); and Fairway Energy GP, LLC
         (7808). The location of the Debtors’ service address is Three Riverway, Suite 1550, Houston, Texas 77056.
01:24041250.2

         4827-1461-6185 v.13                                      1
                          Case 18-12684-LSS            Doc 141        Filed 01/09/19       Page 2 of 14



         Therewith, and (C) Granting Related Relief [Docket No. 64] (the “Motion”)2 filed in the above-

         captioned cases (the “Chapter 11 Cases”), any responsive pleadings filed in connection with the

         Motion, the record in the above-captioned cases, and the representations of counsel at the hearing

         on the Motion (the “Hearing”); and the Court having determined that notice of the Motion was

         adequate and sufficient; and after due deliberation and sufficient cause appearing therefor;

                  THE COURT HEREBY MAKES THE FOLLOWING FINDINGS OF FACT AND

         CONCLUSIONS OF LAW:

                  A.           This Court has jurisdiction to consider the Motion and the relief requested therein

         pursuant to 28 U.S.C. § 1334. This proceeding is a core proceeding pursuant to 28 U.S.C.

         § 157(b). Venue is proper in this district and in this Court pursuant to 28 U.S.C. §§ 1408 and

         1409. The statutory bases for the relief requested in the Motion are: (i) Sections 105, 363, and

         365 of the Bankruptcy Code; (ii) Bankruptcy Rules 2002, 6004, 6006, 9007 and 9014; and (iii)

         Local Rules 2002-1, 6004-1, and 9006-1.

                  B.           Notice of the Motion, having been provided as set forth and described in the

         Motion, is sufficient in light of the circumstances and the nature of the relief granted herein.

                  C.           The findings and conclusions set forth herein constitute the Court’s findings of

         fact and conclusions of law pursuant to Bankruptcy Rule 7052, made applicable to this

         proceeding pursuant to Bankruptcy Rule 9014. To the extent that any of the following findings

         of fact constitute conclusions of law, they are adopted as such. To the extent any of the

         following conclusions of law constitute findings of fact, they are adopted as such.

                  D.           The Debtors have articulated good and sufficient reasons for this Court to: (i)

         approve the Bidding Procedures; (ii) approve the scheduling of the Bid Deadline, an Auction,


         2
           Capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the Motion or the
         Bidding Procedures, as applicable.
01:24041250.2

         4827-1461-6185 v.13                                      2
                          Case 18-12684-LSS            Doc 141      Filed 01/09/19    Page 3 of 14



         and the Sale Hearing and approve the manner of notice of the Auction and Sale Hearing; and (iii)

         approve the procedures for the assumption and assignment of the Assumed and Assigned

         Contracts, including notice of proposed Cure Amounts.

                  E.           The Bidding Procedures, in the form attached as Exhibit 1 to this Order, are

         reasonable and appropriate and represent the best available method for maximizing value for the

         benefit of the Debtors’ estates.

                  F.           Notice of Sale. The Sale Notice, substantially in the form attached as Exhibit 2 to

         this Order, is reasonably calculated and sufficient to provide interested parties with timely and

         proper notice of the proposed Sale, including, without limitation: (i) the date, time, and place of

         the Auction (if one is held); (ii) the Bidding Procedures; (iii) the deadline for filing objections to

         the Sale and entry of the Sale Order, and the date, time, and place of the Sale Hearing; (iv)

         reasonably specific identification of the Assets to be sold; (v) a description of the Sale as being

         free and clear of liens, claims, encumbrances and other interests (except as otherwise set forth in

         any Qualified PA, as applicable), with all such liens, claims, encumbrances and other interests

         attaching with the same validity and priority to the Sale proceeds; and (vi) notice of the proposed

         Assumption and Assignment Procedures, and no other or further notice of the Sale is or shall be

         required.

                  G.           Assumption and Assignment Procedures.         The Assumption and Assignment

         Procedures set forth herein, and the Assumption and Assignment Notice substantially in the form

         attached as Exhibit 3 to this Order, are reasonably calculated to provide Contract Counterparties

         to any Contracts and/or Leases to be assumed by the Debtors and assigned to the Successful

         Bidder(s) with proper notice of the intended assumption and assignment of their Contracts and/or

         Leases, the procedures in connection therewith, and any Cure Amounts relating thereto.


01:24041250.2

         4827-1461-6185 v.13                                    3
                          Case 18-12684-LSS           Doc 141      Filed 01/09/19    Page 4 of 14



                  H.           Based upon the foregoing findings and conclusions, the Motion and the record

         before the Court with respect to the Motion, and good and sufficient cause appearing therefor,

                  IT IS HEREBY ORDERED THAT:

                  1.           The Motion is granted as provided herein.

                  2.           All objections to the relief requested in the Motion that have not been withdrawn,

         waived, or settled as announced to the Court at the hearing on the Motion, are overruled.

         A.       Important Dates and Deadlines

                  3.           Sale Hearing. The Sale Hearing shall commence on March 13, 2019, at 10:30

         a.m. (Eastern Time) before the Honorable Laurie Selber Silverstein at the United States

         Courthouse, 824 North Market Street, 6th Floor, Courtroom No. 2, Wilmington, DE 19801. The

         Debtors may adjourn the Sale Hearing without further notice other than by announcement in

         open Court or on the Court’s calendar.

                  4.           General Objection Deadline. Objections, if any, to the Sale, the assumption and

         assignment of the Assumed and Assigned Contracts, or any relief requested in the Motion other

         than the relief granted in this Order, including that any property or right (including an Assumed

         and Assigned Contract) cannot be transferred, sold, assumed, and/or assigned free and clear of

         all liens, encumbrances, claims and other interests, must be: (a) in writing; (b) signed by counsel

         or attested to by the objecting party; (c) in conformity with the Bankruptcy Rules and the Local

         Rules of this Court; (d) filed with the Clerk of the Court for the District of Delaware, United

         States Courthouse, 824 North Market Street, Wilmington, DE 19801, by no later than 4:00 p.m.

         (Eastern Time) on February 12, 2019 (the “General Objection Deadline”); and (e) served in

         accordance with the Local Rules so as to be received on or before the General Objection

         Deadline by the following: (i) the Debtors, Fairway Energy, LP, Attn.: Robert Flavin,

         3 Riverway, Suite 1550, Houston, TX 77056, Email: robert.flavin@fairway midstream.com; (ii)
01:24041250.2

         4827-1461-6185 v.13                                   4
                          Case 18-12684-LSS          Doc 141        Filed 01/09/19    Page 5 of 14



         Piper Jaffray & Co., Attn.: Spencer Rippstein and Richard Shinder, 345 Park Avenue, Suite

         1200,         New        York,       NY   10154,     E-mail:         spencer.w.rippstein@pjc.com     and

         richard.j.shinder@pjc.com; (iii) counsel for the Debtors, Haynes and Boone, LLP, Attn.:

         Patrick L.      Hughes,       1221    McKinney,    Suite     2100,     Houston,   TX,   77010,     Email:

         patrick.hughes@haynesboone.com and Young Conaway Stargatt & Taylor, LLP, Attn.: Edmon

         Morton, 1000 North King Street, Wilmington, DE 19801, Email: EMorton@ycst.com; and (iv)

         counsel to Riverstone, White & Case LLP, Attn.: David Turetsky and Andrew Zatz, 1221

         Avenue of the Americas, New York, NY 10020, Email: david.turetsky@whitecase.com and

         azatz@whitecase.com; and (v) the Office of the United States Trustee for the District of

         Delaware, Attn: Brya Keilson, 844 King Street, Suite 2207, Lockbox 35, Wilmington, DE

         19801, Email: Brya.Keilson@usdoj.gov (these procedures are collectively referred to as the

         “General Objection Procedures”). Each objection shall state the legal and factual basis of such

         objection.

                  5.           Supplemental Objection Deadline. Objections to the conduct of the Auction or

         proceeding with the Sale to the Successful Bidder(s) or any Backup Successful Bidder(s) must be

         filed and served by 4:00 p.m. (Eastern Time) on March 11, 2019 (the “Supplemental Objection

         Deadline”) and must otherwise comply with the General Objection Procedures; provided,

         however, that Contract Counterparties may object up until the date of the Sale Hearing solely

         with respect to the issue of adequate assurance of future performance by any Successful Bidder

         other than a Stalking Horse Bidder (as defined below).

                  6.           Only those objections made in compliance with this Order will be considered by

         the Court at the Sale Hearing. The failure of any objecting party to file an objection by the

         General Objection Deadline or the Supplemental Objection Deadline, as applicable, and in


01:24041250.2

         4827-1461-6185 v.13                                  5
                          Case 18-12684-LSS           Doc 141      Filed 01/09/19    Page 6 of 14



         accordance with the General Objection Procedures will be a bar to the assertion, at the Sale

         Hearing or thereafter, of any objection (including to the Sale and assumption and assignment of

         the Assumed and Assigned Contracts free and clear of liens, claims, encumbrances and other

         interests (except as otherwise set forth in the applicable purchase and sale agreement)) and shall

         be deemed to constitute consent to the entry of the Sale Order and consummation of the Sale and

         all transactions related thereto, including, without limitation, such assumption and assignment.

                  7.           Deadline for Initial Indications. All non-binding Initial Indications by any third

         party interested in submitting any proposal or offer for the Assets must be submitted to the

         Debtors in accordance with the Bidding Procedures on or before February 18, 2019 at 4:00

         p.m. (Eastern Time). The failure to submit an Initial Indication shall not preclude a Potential

         Bidder from submitting a Qualified Bid.

                  8.           Bid Deadline. All bids by any third party that is interested in acquiring some or

         all of the Assets (each, a “Bid”) must be actually received by the Notice Parties specified in the

         Bidding Procedures on or prior to 4:00 p.m. (Eastern Time) on February 27, 2019 (the “Bid

         Deadline”).

                  9.           Auction. If necessary, an Auction with respect to the Assets will be held at the

         offices of Debtors’ counsel: Haynes and Boone, LLP, 1221 McKinney, Suite 2100, Houston,

         Texas 77010, commencing at 10:00 a.m. (Central Time) on March 7, 2019. As set forth in the

         Bidding Procedures, only Qualified Bidders may bid at the Auction. The Auction will be

         conducted openly, and the U.S. Trustee, any Committee, and creditors of the Debtors, and each

         of the foregoing’s legal and financial advisors, may attend the Auction.

         B.       Auction, Bidding Procedures, and Related Relief

                  10.          The Bidding Procedures, attached hereto as Exhibit 1, are hereby authorized,

         approved and made part of this Order as if fully set forth herein. The Bidding Procedures shall
01:24041250.2

         4827-1461-6185 v.13                                   6
                          Case 18-12684-LSS            Doc 141      Filed 01/09/19    Page 7 of 14



         govern the submission, receipt, and analysis of all Bids relating to the proposed Sale. Any party

         desiring to bid on the Assets shall comply with the Bidding Procedures and this Order. The

         Debtors are authorized to take any and all actions necessary to implement the Bidding

         Procedures.

                  11.          A Qualified Bidder must confirm that it has not engaged in any collusion with

         respect to the bidding or the Sale.

                  12.          Riverstone, or its designee, shall be entitled to credit bid all or a portion of the

         outstanding obligations owing under the DIP Loan Documents and the Prepetition Loan

         Documents (each as defined in the DIP Order) in accordance with Section 363(k) of the

         Bankruptcy Code, and nothing herein shall prejudice or impair such credit bid rights. For the

         avoidance of doubt, every dollar of a credit bid shall be treated the same as a dollar from a cash

         bid. Riverstone, or its designee, shall be deemed a Qualified Bidder for all purposes hereunder,

         and any Bid submitted by Riverstone, or its designee, irrespective of whether such Bid is

         submitted by the Bid Deadline, shall be deemed to be a Qualified Bid for all purposes hereunder;

         provided that, if an Auction is conducted, to be a Qualified Bidder, Riverstone must submit a Bid

         before the commencement of the Auction.

                  13.          In the event that the Debtors timely receive more than one Qualified Bid, the

         Debtors may determine, in the exercise of their sound business judgment and in consultation

         with Riverstone and any official committee appointed in these Chapter 11 Cases (a

         “Committee”), to schedule an Auction to request additional competitive Bids from Qualified

         Bidders with respect to the Assets in accordance with the Bidding Procedures.

                  14.          If the Debtors do not receive any Qualified Bids, the Debtors shall report the same

         to the Court. If the Debtors do not receive any Qualified Bids with respect to any or all of the


01:24041250.2

         4827-1461-6185 v.13                                    7
                          Case 18-12684-LSS            Doc 141      Filed 01/09/19    Page 8 of 14



         Assets other than a Bid by Riverstone or its designee, the Debtors shall report the same to the

         Court and, in such circumstances, the Debtors shall promptly proceed to seek entry of the Sale

         Order approving such Bid by Riverstone or its designee, except as may be otherwise agreed to by

         the Debtors and Riverstone.

                  15.          Subject to the final approval of this Court, the Debtors are authorized to determine

         in their business judgment, in consultation with Riverstone and any Committee, and pursuant to

         the Bidding Procedures, the highest or otherwise best Bid(s) and the Successful Bidder(s) or

         Backup Successful Bidder(s) for the Assets. Notwithstanding the foregoing, or anything else in

         this Order or the Bidding Procedures to the contrary, in the event Riverstone submits a Bid, the

         Debtors shall not consult with Riverstone regarding the conduct of the Auction or the selection

         of the Successful Bidder(s) and Backup Successful Bidder(s).

                  16.          Following entry of this Order, the Debtors shall be authorized, but not obligated,

         in an exercise of their business judgment and after consulting with Riverstone and any

         Committee, to select one or more Potential Bidders to act as a stalking horse bidder (a “Stalking

         Horse Bidder”) for all or any portion of the Assets (which Stalking Horse Bidder may be

         Riverstone pursuant to a credit bid or otherwise), and may agree to provide such Stalking Horse

         Bidder(s) certain bid protections, including an expense reimbursement and/or a break-up fee (the

         “Bid Protections”); provided that any such Bid Protections shall be subject to approval by the

         Court, which the Debtors may seek on an expedited basis pursuant to Section 105(a) of the

         Bankruptcy Code and Local Rule 9006-1(e).

                  17.          Except for a Stalking Horse Bidder, if any, no person or entity shall be entitled to

         any expense reimbursement, break-up fee, termination fee, or other similar fee or payment, and

         by submitting a Bid, such person or entity is deemed to have waived their right to request or to


01:24041250.2

         4827-1461-6185 v.13                                    8
                          Case 18-12684-LSS            Doc 141       Filed 01/09/19    Page 9 of 14



         file with this Court any request for expense reimbursement or any fee of any nature, including

         whether by virtue of Section 503(b) of the Bankruptcy Code or otherwise; provided that the

         foregoing shall not impair Riverstone’s ability to seek reimbursement of expenses, or any other

         payments, as authorized under separate court order (including, without limitation, any order

         authorizing postpetition financing).

         C.       Assumption and Assignment Procedures

                  18.          The following procedures regarding the assumption and assignment of the

         Assumed and Assigned Contracts in connection with the Sale are hereby approved to the extent

         set forth herein, and shall govern the assumption and assignment of all Assumed and Assigned

         Contracts proposed to be assumed by the Debtors pursuant to Section 365(b) of the Bankruptcy

         Code and assigned to the Successful Bidder(s) following a Sale or Sales pursuant to Section

         365(f) of the Bankruptcy Code.

                  19.          As promptly as possible after the entry of this Order, the Debtors shall serve on all

         Contract Counterparties an Assumption and Assignment Notice substantially in the form

         attached hereto as Exhibit 3, that identifies, to the extent applicable: (i) the Assumed and

         Assigned Contract(s) that may be assumed by the Debtors and assigned to the Successful

         Bidder(s); (ii) the name and address of the Contract Counterparty thereto; (iii) notice of the

         proposed effective date of the assignment (subject to the right of the Debtors and Purchaser (as

         such term shall be defined in the Sale Order) to withdraw such request for assumption and

         assignment of the Assumed and Assigned Contract(s) prior to the Closing); (iv) the amount, if

         any, determined by the Debtors to be necessary to be paid to cure any existing default in

         accordance with Sections 365(b) and 365(f)(2) of the Bankruptcy Code (the “Cure Amount”);

         and (v) the deadlines by which any such Contract Counterparty must file an objection to the

         proposed assumption and assignment of any Assumed and Assigned Contract, which shall be at
01:24041250.2

         4827-1461-6185 v.13                                     9
                          Case 18-12684-LSS           Doc 141       Filed 01/09/19   Page 10 of 14



         least 14 days after service of the Assumption and Assignment Notice; provided, however, that

         the presence of any Contract or Lease on an Assumption and Assignment Notice does not

         constitute an admission by the Debtors that such Contract or Lease is an executory contract or

         unexpired lease.

                  20.          As soon as practicable after the conclusion of the Auction, but no later than 12:00

         p.m. (Eastern Time) the next day, the Debtors shall file with the Court a notice identifying the

         Successful Bidder(s) and Backup Successful Bidder(s). Such notice will also be made available

         at https://cases.primeclerk.com/fairwayenergy. To the extent the Debtors propose to assume and

         assign any Assumed and Assigned Contracts to one or more Successful Bidder(s), such notice

         must be served by facsimile, electronic transmission, overnight, or first class mail on the

         Contract Counterparty (and its attorney, if known) to each Assumed and Assigned Contract, and

         such notice must:           (i) state which Assumed and Assigned Contracts will be assumed and

         assigned to the Successful Bidder(s); and (ii) contain a statement as to the Successful Bidder(s)’

         ability to perform the Debtors’ obligations under the applicable Assumed and Assigned

         Contracts.

                  21.          All objections to the assumption and assignment of any Assumed and Assigned

         Contract, including, without limitation, any objection to the Debtors’ proposed Cure Amount or

         the provision of adequate assurance of future performance under any Assumed and Assigned

         Contract pursuant to Section 365 of the Bankruptcy Code (“Adequate Assurance”) must: (i)

         comply with the General Objection Procedures; (ii) identify the Contract(s) or Lease(s) to which

         the objector is party; (iii) describe with particularity any cure the claimant contends is required

         under Section 365 of the Bankruptcy Code (the “Cure Claim”) and identify the basis(es) of the

         alleged Cure Claim under the Contract or Lease; (iv) attach all documents supporting or


01:24041250.2

         4827-1461-6185 v.13                                   10
                          Case 18-12684-LSS          Doc 141       Filed 01/09/19   Page 11 of 14



         evidencing the Cure Claim; and (v) if the response contains an objection to Adequate Assurance,

         state with specificity what the objecting party believes is required to provide Adequate

         Assurance (collectively with the General Objection Procedures, the “Assigned Contract

         Objection Procedures”).

                  22.          If no objection is timely and properly filed and served in accordance with the

         Assigned Contract Objection Procedures, (i) the Cure Amount set forth in the Assumption and

         Assignment Notice shall be controlling notwithstanding anything to the contrary in any Assumed

         and Assigned Contract or other document and the Contract Counterparty thereto shall be forever

         barred from asserting any other claim or objection under Section 365(b)(1)(A) and (B) of the

         Bankruptcy Code or otherwise, including, without limitation, any objection to the assignability

         of any of the Debtors’ assets, contracts, or leases, against the Debtors or Purchaser with respect

         to such Assumed and Assigned Contract arising prior to the assignment thereof, and (ii) the

         Purchaser’s promise to perform under the Assumed and Assigned Contract shall be deemed

         Adequate Assurance thereunder. To the extent the Debtors dispute any Cure Claim and such

         dispute is not resolved prior to the Sale Hearing, such dispute shall be presented to the Court at

         the Sale Hearing, or such later date and time as the Debtors and the objector may agree or the

         Court may order, but such dispute shall not affect in any way the effectiveness of any assumption

         and assignment of any Assumed and Assigned Contract.

                  23.          If at any time after service of the Assumption and Assignment Notice, the Debtors

         identify additional prepetition executory contracts and/or unexpired leases to be assumed and

         assigned to the Purchaser as Assumed and Assigned Contracts (whether before or after closing of

         any Sale(s) of relevant Assets), the Debtors shall serve a supplemental Assumption and

         Assignment Notice by first-class mail, facsimile, electronic transmission, or overnight mail on


01:24041250.2

         4827-1461-6185 v.13                                  11
                          Case 18-12684-LSS          Doc 141       Filed 01/09/19   Page 12 of 14



         the Contract Counterparty (and its attorney, if known) to each supplemental Assumed and

         Assigned Contract at the last known address available to the Debtors by no later than fourteen

         (14) calendar days before the proposed effective date of the assignment.                   A Contract

         Counterparty receiving any such supplemental Assumption and Assignment Notice shall have

         until the later of (i) the General Objection Deadline, or (ii) ten (10) days from service of the

         supplemental Assumption and Assignment Notice to file an objection to the assumption and

         assignment of its Contract(s) and/or Lease(s) in accordance with the Assigned Contract

         Objection Procedures set forth herein.

         D.       Sale Notice

                  24.          The Sale Notice is hereby approved. Within three (3) business days of the entry

         of this Order, the Debtors shall serve the Sale Notice by first-class mail, postage prepaid,

         facsimile, electronic transmission, or overnight mail upon: (i) all entities contacted by Piper,

         Jaffray & Co. (“Piper”) or reasonably believed by the Debtors to have expressed an interest in a

         Proposed Transaction with respect to the Assets during the past fifteen (15) months; (ii) all state

         and local taxing authorities or recording offices which have a reasonably known interest in the

         relief requested; (iii) all of the Debtors’ insurers; (iv) all non-Debtor parties to relevant contracts

         or leases (executory or otherwise); (v) all parties who are known or reasonably believed, after

         reasonable inquiry, to have asserted any lien, encumbrance, claim, or other interests in the

         Assets; (vi) the parties that have filed proofs of claim in the Chapter 11 Cases as of the date of

         entry of this Order; (vii) the parties that have filed a written request for notice in the Chapter 11

         Cases pursuant to Bankruptcy Rule 2002; (viii) the office of the United States Trustee; and (ix)

         all parties set forth in the Debtors’ Master Service List maintained in the Chapter 11 Cases (to

         the extent any party to receive notice thereby has not received notice pursuant to sections (i)

         through (viii) above). In addition, the Debtors will publish an abbreviated Sale Notice in The
01:24041250.2

         4827-1461-6185 v.13                                  12
                          Case 18-12684-LSS          Doc 141       Filed 01/09/19   Page 13 of 14



         Wall Street Journal and The Houston Chronicle at least ten (10) days prior to the Auction. The

         Debtors will also post the Sale Notice and the Bidding Procedures Order on the website of the

         Debtors’ claims and noticing agent, at https://cases.primeclerk.com/fairwayenergy/.

         E.       Miscellaneous

                  25.          The failure to include or reference a particular provision of the Bidding

         Procedures specifically in this Order shall not diminish or impair the effectiveness and

         enforceability of such a provision.

                  26.          The Debtors are authorized to take all actions necessary and appropriate to

         implement and effectuate the relief granted pursuant to this Order in accordance with the Motion

         and to incur and pay costs and expenses and do other things as may be necessary and appropriate

         to comply with the requirements established by the Bidding Procedures and this Order subject to

         the Budget under (and as defined in) the applicable order authorizing the Debtors to incur

         postpetition financing.

                  27.          The Debtors are authorized to conduct the Sale without the necessity of

         complying with any state or local bulk transfer laws or requirements.

                  28.          The Debtors shall file the proposed Sale Order approving the Sale(s) to the

         Successful Bidder(s) at least two (2) days prior to the Sale Hearing.

                  29.          In the event of any conflict between this Order and any applicable Qualified PA,

         the terms of this Order shall control.

                  30.          Any stay of this Order, whether arising from Bankruptcy Rules 6004 and/or 6006

         or otherwise, is hereby expressly waived and the terms and conditions of this Order shall be

         effective and enforceable immediately upon its entry.




01:24041250.2

         4827-1461-6185 v.13                                  13
                          Case 18-12684-LSS          Doc 141       Filed 01/09/19   Page 14 of 14



                  31.          This Court shall retain jurisdiction with respect to all matters relating to the

         interpretation or implementation of this Order.




01:24041250.2    Dated: January 9th, 2019                           LAURIE SELBER SILVERSTEIN
                 Wilmington, Delaware                               UNITED STATES BANKRUPTCY JUDGE
         4827-1461-6185 v.13                                  14
